DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/755645, filed on 4/13/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 14 of U.S. Patent No. 11189643. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is either broader or includes identical features under a different labels or terms.
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 11189643 in view of US 20160316159 A1 to Yoneda. The claims at issue are not patentably distinct between claims 9-11 of pending application and claims 1-2 of U.S. Patent No. 11189643 other than the inclusion of a dual gate structure.  Yoneda discloses a dual gate structure employed in a liquid crystal device (See at least Fig. 12 transistor 31)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application.  Claim 15-17 recites the following limitation: "artificial intelligence"  The specification of parent application 16/755645 originally filed on April 13, 2020 does not disclose the elements recited in claim 15-17.  Information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.  MPEP 211.05.  A continuation application is an application for the invention(s) disclosed in a prior- filed copending nonprovisional application, international application designating the United States, or international design application designating the United States. The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.  MPEP 201.07.    
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 15-17.  Claims 15-17 recite the limitation: “artificial intelligence.”  Applicant specification does not provide any explicit definition for the term, and the term is not widely recognized in the art and its ordinary meaning does not provide further guidance regarding its breadth.  One having ordinary skill in the art would be unable to determine the metes and bounds of this limitation.
Regarding Claims 18-20.  Claims 18-20 recite identical limitations.  Where, in view of the nature and scope of applicant’s invention, applicant presents an unreasonable number of claims which are repetitious and multiplied, the net result of which is to confuse rather than to clarify. As noted by the court in In re Chandler, 319 F.2d 211, 225, 138 USPQ 138, 148 (CCPA 1963).
Allowable Subject Matter
Claims 1-14 contain allowable subject matter.
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the circuit block includes a third transistor, a third capacitor, and a display element, wherein one electrode of the display element is electrically connected to one electrode of the third capacitor, wherein the one electrode of the third capacitor is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the third transistor is electrically connected to the one electrode of the first capacitor.”
Claims 4, 6, 9, 12, 15 and 18-20 also contain allowable subject matter due to dependency to claim 1.
US 20150144945 A1 to Kusunoki et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kusunoki discloses various limitations of base claim 1: a display device comprising: a first transistor a first circuit (See Fig. 1B transistor 103); and a second circuit (See Fig. 1B pixel 13_1 and pixel 13_2), wherein the first circuit includes a second transistor (See Fig. 1B transistor 103), a first capacitor (Fig. 1B capacitor 105), and a circuit block (See at least Fig. 1A and Fig. 1B at least 14), wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor (See Fig. 1B), wherein the one electrode of the first capacitor is electrically connected to the circuit block (See Fig. 1B), wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the first transistor (See Fig. 1B).  However, Kusunoki does not disclose that “the circuit block includes a third transistor, a third capacitor, and a display element, wherein one electrode of the display element is electrically connected to one electrode of the third capacitor, wherein the one electrode of the third capacitor is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the third transistor is electrically connected to the one electrode of the first capacitor.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 2.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the circuit block includes a third transistor, a third capacitor, and a display element, wherein one electrode of the display element is electrically connected to one electrode of the third capacitor, wherein the one electrode of the third capacitor is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the third transistor is electrically connected to the one electrode of the first capacitor.”
Claims 5, 7, 10, 13 and 16 also contain allowable subject matter due to dependency to claim 2.
US 20150144945 A1 to Kusunoki et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  Specifically, Kusunoki discloses various limitations of base claim 2: a display device comprising: a first transistor a first circuit (See Fig. 1B transistor 103); and a second circuit (See Fig. 1B pixel 13_1 and pixel 13_2), wherein each of the first circuit and second circuit includes a second transistor (See Fig. 1B transistor 103), a first capacitor (Fig. 1B capacitor 105), and a circuit block (See at least Fig. 1A and Fig. 1B at least 14), wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor (See Fig. 1B), wherein the one electrode of the first capacitor is electrically connected to the circuit block (See Fig. 1B), wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the first transistor (See Fig. 1B).  However, Kusunoki does not disclose that “the circuit block includes a third transistor, a third capacitor, and a display element, wherein one electrode of the display element is electrically connected to one electrode of the third capacitor, wherein the one electrode of the third capacitor is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the third transistor is electrically connected to the one electrode of the first capacitor.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  
Regarding Claim 3.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the circuit block includes a third transistor, a third capacitor, and a display element, wherein one electrode of the display element is electrically connected to one electrode of the third capacitor, wherein the one electrode of the third capacitor is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the third transistor is electrically connected to the one electrode of the first capacitor.”
Claims 8, 11, 14 and 17 also contain allowable subject matter due to dependency to claim 3.
US 20150144945 A1 to Kusunoki et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 3.  Specifically, Kusunoki discloses various limitations of base claim 3: a display device comprising: a first transistor a first circuit (See Fig. 1B transistor 103); and a second circuit (See Fig. 1B pixel 13_1 and pixel 13_2), wherein the first circuit includes a second transistor (See Fig. 1B transistor 103), a first capacitor (Fig. 1B capacitor 105), and a circuit block (See at least Fig. 1A and Fig. 1B at least 14), wherein one of a source and a drain of the second transistor is electrically connected to one electrode of the first capacitor (See Fig. 1B), wherein the one electrode of the first capacitor is electrically connected to the circuit block (See Fig. 1B), wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the first transistor (See Fig. 1B), wherein at least one of the first transistor, the second transistor, and the third transistor includes a metal oxide in a channel formation region, and wherein the metal oxide includes In, Zn, and M, M being one of more of Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, and Hf (para 121).
However, Kusunoki does not disclose that “the circuit block includes a third transistor, a third capacitor, and a display element, wherein one electrode of the display element is electrically connected to one electrode of the third capacitor, wherein the one electrode of the third capacitor is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the third transistor is electrically connected to the one electrode of the first capacitor.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871